[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                   ________________________            FILED
                                             U.S. COURT OF APPEALS
                          No. 10-13733         ELEVENTH CIRCUIT
                      Non-Argument Calendar        APRIL 29, 2011
                    ________________________        JOHN LEY
                                                      CLERK
             D.C. Docket No. 6:10-cr-00033-ACC-GJK-1

UNITED STATES OF AMERICA,



                                                            Plaintiff-Appellee,

                               versus

IGNACIO GUTTIEREZ-VERGARA,
a.k.a. Ignacio Gutierrez,
a.k.a. Tomas Aguirre,



                                                      Defendant-Appellant.

                   ________________________

             Appeal from the United States District Court
                 for the Middle District of Florida
                   ________________________

                          (April 29, 2011)
Before PRYOR, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      Ignacio Guttierez-Vergara appeals his sentence of 24 months of

imprisonment for reentering the United States illegally. 8 U.S.C. § 1326(a),

(b)(1). Guttierez-Vergara argues that the district court erred by enhancing his

sentence for having committed an “alien smuggling offense” because he

transported an alien within, instead of into, the United States. We affirm.

      The district court did not err by enhancing Guttierez-Vergara’s sentence. A

defendant is subject to a 16-level enhancement of his sentence if he has been

deported from the United States previously after committing an “alien smuggling

offense.” United States Sentencing Guidelines Manual § 2L1.2(b)(1)(A)(vii)

(2008). The commentary to section 2L1.2 defines the term “alien smuggling

offense” as having “the meaning given that term in section 101(a)(43)(N) of the

Immigration and Nationality Act (8 U.S.C. § 1101(a)(43)(N)),” id. cmt. n.1(B)(i),

and the Act defines an “alien smuggling offense” as “an offense described in

paragraph (1)(A) . . . of section [1324(a)] (relating to alien smuggling),” 8 U.S.C.

§ 1101(a)(43)(N). Section 1324 prohibits a person from “transport[ing], or

mov[ing] or attempt[ing] to transport or move [an] alien within the United States

by means of transportation or otherwise.” Id. § 1324(a)(1)(A). Gutierrez-

                                          2
Vergara’s conviction in 1995 for transporting an illegal alien “within the United

States” constituted an “alien smuggling offense.”

      We AFFIRM Gutierrez-Vergara’s sentence.




                                         3